Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is in response the Applicant’s remarks and amendments filed on 10/12/2022. The applicant has amended 1, 5,7, 9, 11, and 14. Claims 4, 6, 8, and 15 were preciously presented. Claim 12 is an original claim, and Claims 2, 3, 10, 13, and 16 are cancelled. Claims 1, 4-9, 11-12, and 14-15 are pending and presented for examination. 

Applicant-initiated interview summary
	35 U.S.C. 112
	Claim 16 was discussed and told would get a 112(b) is presented as written. Claim 16 was cancelled. 
	35 U.S.C. 103
	The Applicant argued that “the prior art, taken alone or in combination , do not render obvious claims 1, 9, 11, 14 and 15.” 
The interview summary indicates that Examiner Goodbody “agreed that the existing art does not cover the amendments. , Examiner will have to do an extensive search upon receipt of the final amendments.”.  
Examiner respectfully, upon further review and consideration, no longer believes that the new amendments overcome the 103 art of record.  



Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
35 U.S.C. § 112(b) 
	The applicant argues that: 
Claims 1, 4-9, and 11-15 stand rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph. This rejection should be withdrawn for at least the following reasons. Claim 13 was previously canceled and, therefore, the rejection of claim 13 is moot. Further, based on the Examiner's comments, the claims have been amended herein. Specifically, the independent claims have been amended to clarify the following points: 
i. the feature amount of the current object (the object detected at the first 
time) are compared with the feature amount of the past object (the object 
detected at the second time); 
ii. when these feature amounts match, the object is tracked as the same 
object; 
iii. when the tracked object is not detected at a future time (at the third time), 
it is determined that the tracked object is present in the blind spot area at 
the third time; and 
iv. when the tracked object at the first time enters the blind spot area at the third time, the speed of the host vehicle at the third time is determined 
based on the speed of the tracked object at the first time before it entered 
the blind spot area. 
Accordingly, the claims more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, it is requested that this rejection be withdrawn. 

		Examiner has reviewed the arguments and amendments and found them persuasive. The 112(b) rejection has been withdrawn. 
35 U.S.C. § 103
	Applicant argues:
Claims 1, 2, 9, 11, and 14-16 stand rejected under 35 U.S.C. § 103 in view of Nguyen Van et al. (U.S. Patent Application Publication No. 2017/0101092), Kim (U.S. Patent Application Publication No. 2017/0101096), and Hashimoto (U.S. Patent Application Publication No. 2016/0259334). This rejection should be withdrawn for at least the following reasons. Claims 2 and 16 have been canceled herein rendering the rejection of claims 2 and 16 as moot. Further, Nguyen Van et al., Kim, and Hashimoto, taken alone or in combination, do not render obvious claims 1, 9, 11, 14, and 15…
	
Applicant further argues:
Nguyen Van et al. generally relates to a driving support apparatus. Kim generally relates to a vehicle control apparatus and method for driving safety. However, as conceded in the Final Office Action, neither Nguyen Van et al. nor Kim teach or suggest at least the above noted features of claim 1. Therefore, Hashimoto is referenced. 
Hashimoto generally relates to a vehicle control device. Step S106 in Fig. 7 of Hashimoto discusses that "at least one of the vehicle speed of the own vehicle M and the lateral position of the own vehicle M is controlled to remove the other vehicle from the driver blind spot area". The "blind spot area" of Hashimoto is driver-dependent and is defined in paragraph [0022] of Hashimoto as "The driver blind spot area is an area predetermined diagonally behind the vehicle M to correspond to the blind spot of the driver of the vehicle M." On the other hand, in the subject application, "blind spot area" means the non-overlapping areas of the sensor's detection area. Thus, Hashimoto and this subject application have different definitions of blind spot area. 

	Examiner respectfully disagrees and does not find the arguments persuasive. 

It was acknowledged that Nguyen Van et al. and Kim together did not disclose/teach the new limitations as presented in the RCE submitted on 6/16/2022 but Hashimoto did teach the additional amendments at that point.
	Examiner agrees that the blind spot area on Hashimoto does have an expanded view of the limitations of their blind spot, but the definition of blind spot in Nguyen Van, is the same as applicants definition, this argument is not persuasive, since Hashimoto is included for other features and it would be obvious to combine.  
	The Examiner respectfully disagrees with the arguments discussing the new amendments and does not find them persuasive.  Upon further consideration and study, the Examiner believes that based on the applicants amended claims and specification, that Nguyen Van does disclose the limitations presented in the amended claims. Also, as stated above, the blind spot in Nguyen Van, based on drawings and description, is the same as the blind spot in this application [an area that is blind to the driver or the sensors next to a vehicle]. (see rejection below). 
Applicant further argues:
Second Obviousness Rejection 
Claims 4-6, and 12 stand rejected under 35 U.S.C. § 103 in view of Nguyen Van et al., Kim, Hashimoto, and Koishi et al. (U.S. Patent Application Publication No. 2019/0213888). This rejection should be withdrawn for at least the following reason. Nguyen Van et al., Kim, Hashimoto, and Koishi et al., taken alone or in combination, do not render obvious the subject claims. 
Claims 4-6 depend from independent claim 1 and claim 12 depends from 
independent claim 9. As discussed above, the combination of Nguyen Van et al., Kim, and Hashimoto does not teach or suggest all features of claims 1 and 9. At least for this 
reason, the combination of references does not teach or suggest all features of claims 4-6, and 12 that depend therefrom. Accordingly, this rejection should be withdrawn and claims 4-6, and 12 should be allowed. 

Examiner respectfully disagrees and does not find the arguments persuasive. (see comments above and rejection below).
  
	Applicant further argues:
Third Obviousness Rejection 
Claim 7 stands rejected under 35 U.S.C. § 103 in view of Nguyen Van et al., Kim, Hashimoto, Koishi et al., and Sung (U.S. Patent Application Publication No. 2011/0066312). This rejection should be withdrawn for at least the following reason. Nguyen Van et al., Kim, Hashimoto, Koishi et al., and Sung, taken alone or in combination, do not render obvious claim 7. 
Claim 7 depends from independent claim 1, which is not rendered obvious by the combination of Nguyen Van et al., Kim, and Hashimoto, as discussed above. Therefore, the combination does not render obvious claim 7 at least by virtue of dependence. This rejection should be withdrawn and claim 7 should be allowed. 

Examiner respectfully disagrees and does not find the arguments persuasive. (see comments above and rejection below).

	Applicant further argues:
Fourth Obviousness Rejection 
Claim 8 stands rejected under 35 U.S.C. § 103 in view of Nguyen Van et al., Kim, Hashimoto, and Fang et al. (U.S. Patent Application Publication No. 2019/0244368). This rejection should be withdrawn for at least the following reasons. Nguyen Van et al., Kim, Hashimoto, and Fang et al., taken alone or in combination, do not render obvious claim 8. 
Claim 8 depends from independent claim 1. As discussed above, the 
combination of Nguyen Van et al., Kim, and Hashimoto does not teach or suggest all features of independent claim 1 and, at least by virtue of dependence, claim 8. Accordingly, this rejection should be withdrawn and claim 8 should be allowed. 

Examiner respectfully disagrees and does not find the arguments persuasive. (see comments above and rejection below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen Van et al. [US20170101092, now Nguyen], in view of Kim [US20170101096, now Kim], and Hashimoto [US20160259334, now Hashimoto].
As per Claim 1
Nguyen Van discloses [a] vehicle control system comprising: a processor configured to execute instructions to [at least see Nguyen, FIG. 1 (1); J 36 (“ECU”)]: 
detect an object present in a detection area using a plurality of sensors sensor [at least see Nguyen, FIG. 1 (“8-surrounding environment recognition sensor”); ¶ 8, and 35 (“surrounding environment recognition sensors mounted on a vehicle”)]; 
perform travel control for a host vehicle based on a detection result for the object [at least see Nguyen Van FIG. 13 (“S15”); Abstract; ¶ 8, 11, 836 (“ECU 1 functions as the driving support apparatus for executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle by the subject vehicle from information which is input from surrounding environment recognition sensors 3”) 72 (“the ECU 1 executes the driving support”)]; and 
determine whether or not the object is present in a blind spot area, the blind spot area being an area that does not overlap with any of the detection area of each of the plurality of sensors when the host vehicle is viewed from above outside the detection area of the detector [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (“a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,);¶ 7, 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body”)] and being present on the side of the host vehicle [at least see Nguyen Van FIGS. 2-4 (“blind spot area”)];
when an object is detected at a first time, compare a feature amount of the object detected at the first time, with a feature amount of an object detected at a second time before the first time, when the feature amount of the object detected at the first time and the feature amount of the object detected at the second time match, track the object detected at the first time, resulting in a tracked object, when  the tracked object is not detected at a third time after the first time, determine that the tracked object is present in the blind spot area at the third time, and when it is determined that the tracked object is present in the blind spot area at the third time, change a relative position of the host vehicle with respect to the object in the blind spot area by controlling a speed of the host vehicle at the third time based on a speed of the object detected as one of the feature amount at the first time [at least see Nguyen Van, abstract, Figs. 2-4, 7, and 9, ¶ 0009 (“The driving support apparatus according to the invention includes a first sensor provided at a front lateral side mounting position of a subject vehicle and detecting a situation of a first area on a front lateral side of the subject vehicle, a second sensor provided at a rear lateral side mounting position of the subject vehicle and detecting a situation of a second area on a rear lateral side of the subject vehicle, the second area being an area different from the first area, a position detection unit configured to detect the position of a tracking-target moving body moving in the first area and the second area, a position estimation unit configured to estimate the position of the tracking-target moving body moving in a blind spot area based on the position of the tracking-target moving body detected in any one of the first area and the second area by the position detection unit, the blind spot area being a surrounding area on a lateral side of the subject vehicle and being an area other than the first area and the second area, a trajectory calculation unit configured to calculate the trajectory of the tracking-target moving body, so that the trajectory of the moving body detected in the first area and the second area and the trajectory of the moving body estimated in the blind spot area are continuous to each other, by estimating the position of the moving body by controlling the position estimation unit when the tracking-target moving body leaves one of the first area and the second area and enters the blind spot area and by detecting the position of the moving body by controlling the position detection unit when the moving body leaves the blind spot area and enters the other one of the first area and the second area, and a support execution unit configured to execute driving support based on the trajectory of the tracking-target moving body calculated by the trajectory calculation unit.”), 0035 (“FIG. 2 is a diagram illustrating examples of areas detected by a plurality of surrounding environment recognition sensors mounted on a vehicle and a blind spot area. FIG. 3 is a diagram illustrating an example of a situation in which a trajectory of a tracking-target moving body passing through the blind spot area is calculated. FIG. 4 is a diagram illustrating an example of a situation in which estimation accuracy is set in accordance with a relative speed. …FIG. 7 is a diagram illustrating an example of a situation in which the estimation accuracy is set in accordance with the acceleration and deceleration of moving body other than the following vehicle... FIG. 9 is a diagram illustrating an example of a situation in which the estimation accuracy is set in accordance with the distance to an intersection…”), 0059 (“This is because the inter-vehicle distance becomes more likely to be adjusted and the trajectory becomes more likely to be changed through speed adjustment as the acceleration and deceleration increases so that the tracking-target moving body and the moving body other than the following vehicle do not collide with each other in the estimation area including the blind spot area. Also, the estimation accuracy is set to increase as the acceleration and deceleration decreases as illustrated in FIG. 8. This is because the likelihood of the inter-vehicle distance adjustment through speed adjustment and the likelihood of the trajectory change, the inter-vehicle distance adjustment and the trajectory change are for the tracking-target moving body and the moving body other than the following vehicle not to collide with each other in the estimation area including the blind spot area, decrease as the acceleration and deceleration decreases. In the example of FIG. 7 according to this embodiment, the deceleration of the vehicle ahead is described, as an example of the moving body other than the following vehicle as the tracking-target moving body. However, the invention is not limited thereto. Although not illustrated, in a case where, for example, a vehicle behind that is present further behind the following vehicle as the moving body is the moving body other than the following vehicle that is a tracking target, the estimation accuracy setting unit 1e may set the estimation accuracy as described above in accordance with the acceleration of the vehicle behind.”).
Note: By comparing the Figures in this application with the Figures noted above in Nguyen, it is obvious that the definition of blind spot is the same. Also, it is obvious that Nguyen and this application are performing a similar process of determining a vehicle in a blind spot and communicating that and a solution to safely control the host vehicle. 
Nguyen Van discloses executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle and changing the speed of a vehicle when needed to not have a crash, but does not specifically disclose wherein the processor is configured further execute instructions to: change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area; change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle. 
However, Kim teaches change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area [at least see Kim, Abstract (“vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition”); ¶11 (“a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition”); ¶ 42 (“the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (SCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving”)]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim 5].
Hashimoto further and more specifically teaches change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle [at least see Hashimoto FIGS. 7, 9 (“control of vehicle lateral position in order to remove another vehicle from driver’s blind area”); ¶ 48 (“the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.”), ¶ 82 (“control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M”), ¶ 110 (“in step S 106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.”)] and change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases [at least see Hashimoto FIGS. 7, 9 (“control of vehicle lateral position in order to remove another vehicle from driver’s blind area): ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.”), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M”), ¶ 110 (“in step 9/106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.”)]. 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Hashimoto teaches determining a vehicle is in a driver's blind area and controlling the lateral movement and increasing or decreasing the speed of the vehicle to remove the other vehicle from the blind spot of the host vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by controlling the lateral spacing and speed of the host vehicle in order to remove the other vehicle from the blind spot at taught by Hashimoto in order to ensure vehicle safety when switching a vehicle from an autonomous mode to a manual driving mode [Hashimoto ¶ 3]. 
Claim 9
Nguyen Van discloses [a] processor configured to execute instructions to: detect an object present in a detection area using a sensor [at least see Nguyen Van FIG. 1 (“8-surrounding environment recognition sensor”); ¶35 (“Surrounding environment recognition sensors mounted on a vehicle”)]; 
generate an action plan for a host vehicle [at least see Nguyen Van FIG. 1; ¶ 53 (“FIG. 1, the support execution unit 1d of the ECU 1 is a support execution unit that executes the driving support based on the trajectory of the tracking-target moving body which is tracked by the trajectory calculation unit 1c.”); 
perform travel control of the host vehicle based on a detection result for the object and the action plan [at least see Nguyen Van, FIG. 13 (“S15”); Abstract; ¶ 8, 11, 36 (“ECU 1 functions as the driving support apparatus for executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle by the subject vehicle from information which is input from surrounding environment recognition sensors 3”) 472 (“the ECU 1 executes the driving support”)], and
determine whether or not the object is present in a blind spot area, the blind spot area being an area that does not overlap with any of the detection area of each of the plurality of sensors when the host vehicle is viewed from above outside the detection area of the detector [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (“a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,”);¶ 7, 47 (“a trajectory calculation unit that calculates the trajectory of the tracking-target moving body”)] and being present on the side of the host vehicle [at least see Nguyen Van FIGS. 2-4 (“blind spot area”)];
when an object is detected at a first time, compare a feature amount of the object detected at the first time, with a feature amount of an object detected at a second time before the first time, when the feature amount of the object detected at the first time and the feature amount of the object detected at the second time match, track the object detected at the first time, resulting in a tracked object, when  the tracked object is not detected at a third time after the first time, determine that the tracked object is present in the blind spot area at the third time, and when it is determined that the tracked object is present in the blind spot area at the third time, change a relative position of the host vehicle with respect to the object in the blind spot area by controlling a speed of the host vehicle at the third time based on a speed of the object detected as one of the feature amount at the first time [at least see Nguyen Van, abstract, Figs. 2-4, 7, and 9, ¶ 0009 (“The driving support apparatus according to the invention includes a first sensor provided at a front lateral side mounting position of a subject vehicle and detecting a situation of a first area on a front lateral side of the subject vehicle, a second sensor provided at a rear lateral side mounting position of the subject vehicle and detecting a situation of a second area on a rear lateral side of the subject vehicle, the second area being an area different from the first area, a position detection unit configured to detect the position of a tracking-target moving body moving in the first area and the second area, a position estimation unit configured to estimate the position of the tracking-target moving body moving in a blind spot area based on the position of the tracking-target moving body detected in any one of the first area and the second area by the position detection unit, the blind spot area being a surrounding area on a lateral side of the subject vehicle and being an area other than the first area and the second area, a trajectory calculation unit configured to calculate the trajectory of the tracking-target moving body, so that the trajectory of the moving body detected in the first area and the second area and the trajectory of the moving body estimated in the blind spot area are continuous to each other, by estimating the position of the moving body by controlling the position estimation unit when the tracking-target moving body leaves one of the first area and the second area and enters the blind spot area and by detecting the position of the moving body by controlling the position detection unit when the moving body leaves the blind spot area and enters the other one of the first area and the second area, and a support execution unit configured to execute driving support based on the trajectory of the tracking-target moving body calculated by the trajectory calculation unit.”), 0035 (“FIG. 2 is a diagram illustrating examples of areas detected by a plurality of surrounding environment recognition sensors mounted on a vehicle and a blind spot area. FIG. 3 is a diagram illustrating an example of a situation in which a trajectory of a tracking-target moving body passing through the blind spot area is calculated. FIG. 4 is a diagram illustrating an example of a situation in which estimation accuracy is set in accordance with a relative speed. …FIG. 7 is a diagram illustrating an example of a situation in which the estimation accuracy is set in accordance with the acceleration and deceleration of moving body other than the following vehicle... FIG. 9 is a diagram illustrating an example of a situation in which the estimation accuracy is set in accordance with the distance to an intersection…”), 0059 (“This is because the inter-vehicle distance becomes more likely to be adjusted and the trajectory becomes more likely to be changed through speed adjustment as the acceleration and deceleration increases so that the tracking-target moving body and the moving body other than the following vehicle do not collide with each other in the estimation area including the blind spot area. Also, the estimation accuracy is set to increase as the acceleration and deceleration decreases as illustrated in FIG. 8. This is because the likelihood of the inter-vehicle distance adjustment through speed adjustment and the likelihood of the trajectory change, the inter-vehicle distance adjustment and the trajectory change are for the tracking-target moving body and the moving body other than the following vehicle not to collide with each other in the estimation area including the blind spot area, decrease as the acceleration and deceleration decreases. In the example of FIG. 7 according to this embodiment, the deceleration of the vehicle ahead is described, as an example of the moving body other than the following vehicle as the tracking-target moving body. However, the invention is not limited thereto. Although not illustrated, in a case where, for example, a vehicle behind that is present further behind the following vehicle as the moving body is the moving body other than the following vehicle that is a tracking target, the estimation accuracy setting unit 1e may set the estimation accuracy as described above in accordance with the acceleration of the vehicle behind.”).
Note: By comparing the Figures in this application with the Figures noted above in Nguyen Van, it is obvious that the definition of blind spot is the same.  
Nguyen Van discloses executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle and changing the speed of a vehicle when needed to not have a crash, but does not specifically disclose wherein the processor is configured further execute instructions to: change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area; change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle. But does not specifically teach an action plan.
However, Kim teaches generate an action plan for [[a]] the host vehicle; perform travel control of the host vehicle based on a detection result for the object of the plurality of sensors and the action plan; generate, as the action plan, a plan for changing a relative position of the host vehicle with respect to the object in the blind spot area by controlling a speed of the host vehicle at the third time  [at least see Kim Abstract (“vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition”);  ¶ 0011 (“a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition); 0040 (The forward collision warning (FCW) system may be configured to detect vehicles traveling ahead of the subject vehicle (or obstacles) to either provide a visual, audible, vibrating or tactile warning to the driver in response to determining an imminent collision or the system may be configured to take action autonomously without any driver input (e.g., by braking or steering or both”), 0041 (“the system may be configured to take action autonomously without any driver input (e.g., by braking or steering or both”)), 0042 (“the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (SCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving”)]. 
Note: a system that is configured to take action autonomously without any driver input is an action plan. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim 5].
Hashimoto further and more specifically teaches change the relative position of the host vehicle with respect to the object in the blind spot area [at least see Hashimoto FIGS. 7, 9 (“control of vehicle lateral position in order to remove another vehicle from driver’s blind area”); ¶ 48 (“the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¢ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M”), ¶ 110 (“in step S106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.”)] and 
change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases [at least see Hashimoto FIGS. 7, 9 (“control of vehicle lateral position in order to remove another vehicle from driver’s blind area): J 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.”), ¶ 82 (“control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M”), ¶ 110 (“in step 9/106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.”)]. 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Hashimoto teaches determining a vehicle is in a driver's blind area and controlling the lateral movement and increasing or decreasing the speed of the vehicle to remove the other vehicle from the blind spot of the host vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by controlling the lateral spacing and speed of the host vehicle in order to remove the other vehicle from the blind spot at taught by Hashimoto in order to ensure vehicle safety when switching a vehicle from an autonomous mode to a manual driving mode [Hashimoto ¶ 3]. 



As per Claim 11
As per Claim 11: Claim 11 is a process claim (method) which includes limitations analogous to claim 1 an apparatus claim (system). For the reasons give above with respect to claim 1, claim 11 is also unpatentable under 35 U.S.C. § 103 over Nguyen Van in view of Kim and Hashimoto.
As per Claim 14
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1.
Nguyen Van further discloses when the object is detected at the third time, compare the feature amount of the object detected at the first time, with the feature amount of the object detected at the third time, when the feature amount of the object detected at the first time and the feature amount of the object detected at the third time do not match,  determine that the object detected at the first time is present in the blind spot area at the third time [at least see Nguyen Van, abstract, Figs. 2-4, 7, and 9, ¶ 0009 (“The driving support apparatus according to the invention includes a first sensor provided at a front lateral side mounting position of a subject vehicle and detecting a situation of a first area on a front lateral side of the subject vehicle, a second sensor provided at a rear lateral side mounting position of the subject vehicle and detecting a situation of a second area on a rear lateral side of the subject vehicle, the second area being an area different from the first area, a position detection unit configured to detect the position of a tracking-target moving body moving in the first area and the second area, a position estimation unit configured to estimate the position of the tracking-target moving body moving in a blind spot area based on the position of the tracking-target moving body detected in any one of the first area and the second area by the position detection unit, the blind spot area being a surrounding area on a lateral side of the subject vehicle and being an area other than the first area and the second area, a trajectory calculation unit configured to calculate the trajectory of the tracking-target moving body, so that the trajectory of the moving body detected in the first area and the second area and the trajectory of the moving body estimated in the blind spot area are continuous to each other, by estimating the position of the moving body by controlling the position estimation unit when the tracking-target moving body leaves one of the first area and the second area and enters the blind spot area and by detecting the position of the moving body by controlling the position detection unit when the moving body leaves the blind spot area and enters the other one of the first area and the second area, and a support execution unit configured to execute driving support based on the trajectory of the tracking-target moving body calculated by the trajectory calculation unit.”), 0035 (“FIG. 2 is a diagram illustrating examples of areas detected by a plurality of surrounding environment recognition sensors mounted on a vehicle and a blind spot area. FIG. 3 is a diagram illustrating an example of a situation in which a trajectory of a tracking-target moving body passing through the blind spot area is calculated. FIG. 4 is a diagram illustrating an example of a situation in which estimation accuracy is set in accordance with a relative speed. …FIG. 7 is a diagram illustrating an example of a situation in which the estimation accuracy is set in accordance with the acceleration and deceleration of moving body other than the following vehicle... FIG. 9 is a diagram illustrating an example of a situation in which the estimation accuracy is set in accordance with the distance to an intersection…”), 0059 (“This is because the inter-vehicle distance becomes more likely to be adjusted and the trajectory becomes more likely to be changed through speed adjustment as the acceleration and deceleration increases so that the tracking-target moving body and the moving body other than the following vehicle do not collide with each other in the estimation area including the blind spot area. Also, the estimation accuracy is set to increase as the acceleration and deceleration decreases as illustrated in FIG. 8. This is because the likelihood of the inter-vehicle distance adjustment through speed adjustment and the likelihood of the trajectory change, the inter-vehicle distance adjustment and the trajectory change are for the tracking-target moving body and the moving body other than the following vehicle not to collide with each other in the estimation area including the blind spot area, decrease as the acceleration and deceleration decreases. In the example of FIG. 7 according to this embodiment, the deceleration of the vehicle ahead is described, as an example of the moving body other than the following vehicle as the tracking-target moving body. However, the invention is not limited thereto. Although not illustrated, in a case where, for example, a vehicle behind that is present further behind the following vehicle as the moving body is the moving body other than the following vehicle that is a tracking target, the estimation accuracy setting unit 1e may set the estimation accuracy as described above in accordance with the acceleration of the vehicle behind.”).
Note: By comparing the Figures in this application with the Figures noted above in Nguyen Van, it is obvious that the definition of blind spot is the same.  

As per Claim 14
Nguyen Van in combination with Kim and Hashimoto discloses the vehicle control system according to claim 1.
Nguyen Van does not specifically disclose change the relative position of the host vehicle with respect to the object in the blind spot area based on the speed of the object detected at the first time when it is determined that the object detected at the first time is present in the blind spot area.	
Kim teaches change the relative position of the host vehicle with respect to the object in the blind spot area based on the speed of the object detected at the first time when it is determined that the object detected at the first time is present in the blind spot area [at least see Kim Abstract (“vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition”); ¶11 (“a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition”); ¶42 (“the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (SCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving”)]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim 5].
Hashimoto further and more specifically teaches change the relative position of the host vehicle with respect to the object in the blind spot area [at least see Hashimoto FIGS. 7, 9 (“control of vehicle lateral position in order to remove another vehicle from driver’s blind area”); ¶48 (“the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.”), ¶ 82 (“control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M”), ¶ 110 (“in step S106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.”)] and 
change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases [at least see Hashimoto FIGS. 7, 9 (“control of vehicle lateral position in order to remove another vehicle from driver’s blind area”): ¶ 48 (“the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.”), ¶ 82 (“control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M”), ¶ 110 (“in step 9/106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.”)]. 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Hashimoto teaches determining a vehicle is in a driver's blind area and controlling the lateral movement and increasing or decreasing the speed of the vehicle to remove the other vehicle from the blind spot of the host vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by controlling the lateral spacing and speed of the host vehicle in order to remove the other vehicle from the blind spot at taught by Hashimoto in order to ensure vehicle safety when switching a vehicle from an autonomous mode to a manual driving mode [Hashimoto ¶ 3].
As per Claim 15
Nguyen Van in combination with Kim and Hashimoto discloses the vehicle control system according to claim 1.
Nguyen Van discloses when the object detected at the first time is different from the object detected at the second time, and determine that the object detected at the first time is present in the blind spot area at the second time [at least see Nguyen Van FIG. 1 (“8-surrounding environment recognition sensor”); ¶ 8, and 35 (“surrounding environment recognition sensors mounted on a vehicle”)], 
Nguyen Van does not specifically disclose wherein the processor is configured further execute instructions to: change the relative position of the host vehicle with respect to the object in the blind spot area based on the speed of the object detected at the first time when it is determined that the object detected at the first time is present in the blind spot area.
Kim does teach a change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area [at least see Kim, Abstract (“vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition including speed”); ¶ 11 (“a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition”)].
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim ¶ 5].

Claims 4-6, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Hashimoto as applied to Claim 1 above and further in view of Koishi et al. [US 2019/0213888, now Koishi].
As per Claim 4:
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1.
Nguyen Van further discloses wherein the processor is configured to further execute instructions to....determine that the object is present in the blind spot area [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (“a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,”); ¶ 47 (“a trajectory calculation unit that calculates the trajectory of the tracking-target moving body”)].
Neither Nguyen Van or Kim specifically disclose automatically perform lane change from a host lane to an adjacent lane; and determine whether or not the host vehicle is capable of lane change from the host lane to the adjacent lane after the relative position of the host vehicle with respect to the object in the blind spot area is changed in a case in which a starting condition of the lane change has been satisfied and it is determined that the object is present in the blind spot area. 
Koishi does teach automatically perform lane change from a host lane to an adjacent lane [at least see Koishi, ¶ 23 (“automatic driving control unit 101 determines a target travel path based on travel path conditions, destination information set by the driver, and the like, and carries out a control to travel along the target travel path while avoiding obstacles ... . automatically drives the vehicle along the target travel path”), ¶ 52 (“the vehicle is accelerated in order to overtake the surrounding vehicles and carries out a lane change thereafter... an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change”)]; 
determine whether or not the host vehicle is capable of lane change from the host lane to the adjacent lane [at least see Koishi, FIGS. 10-13; ¶ 51 (“the evacuation plan based on the travel situation around the host vehicle”),¶ 52 (“an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change”)]; 
in which a starting condition of the lane change has been satisfied [at least see Koishi, FIGS. 10-13; ¶ 37 (“lane change is required ... other vehicles or obstacles are detected in the periphery ... brake light illumination of a vehicle in front of the host vehicle is detected”), ¶ 53 (“a vehicle present in front of the host vehicle is thought to be decelerating”)]. 
As addressed above with respect to claim 1, Kim teaches after the relative position of the host vehicle with respect to the object in the blind spot area is changed in case... and it is determined that the object is present in the blind spot area [at least see Kim Abstract .(“vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition”); ¶ 11 (“a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition”); ¶ 42 (“the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (GCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving”)]. 
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving and Koishi teaches lane changes based on detecting surrounding vehicles including vehicles traveling parallel/in the blind spot of the host vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and increasing or decreasing the speed of the vehicle to escape the vehicle traveling parallel/in the blind spot as taught by Kim and to change lanes when required as taught by Koishi in order to improve vehicle safety when vehicles are operating in the autonomous mode and a lane change is required since it necessary to continuously check the adjacent lane even after the host vehicle has slowed to allow the adjacent vehicle to move ahead of the host vehicle since another vehicle could have pulled in behind the adjacent vehicle preventing the host vehicle from changing lanes. 
As per Claim 5 
Nguyen Van in combination with Kim, Hashimoto, and Koishi discloses the vehicle control system according to claim 4, and as discussed above with regards to claim 1.
 	Nguyen Van further discloses wherein the processor is configured to execute instructions to: when it is determined that the object is present in the blind spot area by controlling the speed of the host vehicle [at least see Nguyen Van FIGS. 1 - 4, 7. 9; 146 (“a position estimation that estimates the position of the tracking-target moving body which moves in the blind spot area,”); ¶ 0059 (“This is because the inter-vehicle distance becomes more likely to be adjusted and the trajectory becomes more likely to be changed through speed adjustment as the acceleration and deceleration increases so that the tracking-target moving body and the moving body other than the following vehicle do not collide with each other in the estimation area including the blind spot area.”)].
	Kim also teaches by controlling the speed of the host vehicle [at least see Kim, Abstract (“vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition”); ¶ 11 (“a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition”)] and as discussed above with respect to claims 1 and 2, Kim teaches change the relative position of the host vehicle with respect to the object in the blind spot area through speed control [at least see Kim, 45 (“automatically adjust the vehicle speed to escape from the parallel driving to reduce risks of dangers or accidents”), 9, 42, 52, 53 , 57, 60, 69 (“a vehicle may slow down and speed up automatically to escape from the parallel driving.”)],however.
Neither Nguyen Van nor Kim discloses/teaches the starting condition of lane change has been satisfied.
However, Koishi teaches the starting condition of lane change has been satisfied  [at least see Koishi, FIGS. 10-12; 4] 16 (“disclosing an evacuation plan based on the travel situation around the host vehicle; 4] 52 (an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change”); ¶ 53 (“an evacuation route, in which the vehicle is decelerated more rapidly than in the case of FIG. 11 to allow the surrounding vehicle to move ahead and carries out a lane change, is employed.”)]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and increasing or decreasing the speed of the vehicle to escape the vehicle traveling parallel/in the blind spot as taught by Kim in order change lanes as taught by Koishi because when a vehicle is running parallel to a host vehicle it is not possible to change lanes to avoid a vehicle in the same lane as the host vehicle therefore it is necessary to escape the parallel vehicle in order to change lands [Koishi ¶ 52]. 

As per Claim 6
Nguyen Van in combination with Kim, Hashimoto, and Koishi discloses the vehicle control system according to claim 4, and as discussed above with regards to claim 1.
Nguyen Van discloses wherein the processor is configured to further execute instructions to:... determine whether or not the object is present in the blind spot area [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (“a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,”); 147 (“a trajectory calculation unit that calculates the trajectory of the tracking-target moving body”)].
 Nguyen Van does not specifically disclose automatically perform lane change from a host lane to an adjacent lane, ...when the starting condition of lane change has been satisfied. 
Koishi more specifically teaches automatically perform lane change from a host lane to an adjacent lane [at least see Koishi,  ¶ 23 (“automatic driving control unit 101 determines a target travel path based on travel path conditions, destination information set by the driver, and the like, and carries out a control to travel along the target travel path while avoiding obstacles .. . automatically drives the vehicle along the target travel path”), ¶ 52 (“the vehicle is accelerated in order to overtake the surrounding vehicles and carries out a lane change thereafter . . . an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change”)],
 when the starting condition of lane change has been satisfied [at least see Koishi FIGS. 10-12; ¶ 16 (“disclosing an evacuation plan based on the travel situation around the host vehicle; 52 (an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change”); ¶ 53 (“an evacuation route, in which the vehicle is decelerated more rapidly than in the case of FIG. 11 to allow the surrounding vehicle to move ahead and carries out a lane change, is employed.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and increasing or decreasing the speed of the vehicle to escape the vehicle traveling parallel in the blind spot as taught by Kim in order change lanes as taught by Koishi because when a vehicle is running parallel to a host vehicle it is not possible to change lanes to avoid a vehicle in the same lane as the host vehicle therefore it is necessary to escape the parallel vehicle in order to change lands [Koishi, ¶ 52]. As per 

As per Claim 12
Claim 12 is a process claim (method) which includes limitations analogous to claim 6 an apparatus claim (system). For the reasons give above with respect to claim 6, claim 12 is also unpatentable under 35 U.S.C. § 103 over Nguyen Van in view of Kim, Hashimoto, and Koishi.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim, Hashimoto, and Koishi as applied to Claim 6 above and further in view of Sung, [US20110066312, now Sung]. 
As per Claim 7
Nguyen Van in combination with Kim, Hashimoto, and Koishi discloses the vehicle control system according to claim 6, but Nguyen does not specifically disclose wherein the processor is configured to further execute instructions to: determine a route for travel of the host vehicle, wherein the starting condition of lane change include lane change from the host lane to the adjacent lane being scheduled in the route. 
Sung does teach determine a route for travel of the vehicle [at least see Sung, ¶ 50 (the navigation apparatus 100 generates driving route information including a driving route), 
wherein the starting condition of lane change include lane change from the host lane to the adjacent lane being scheduled in the route [at least see Sung FIG. 3; ¶ 50 (“the navigation apparatus 100 generates driving route information including a driving route, a reference driving line, a reference driving speed, lane change information”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and map lane changes on a vehicle route as taught by Sung in order to reduce demands on the processor and sensors by only detecting vehicles travelling parallel in the host vehicle blinds spot when there is a planned lane changes rather than continuously.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Hashimoto, as applied to Claim 1 above and further in view of Fang et al. US 2019/0244368 A1 (“Fang”). As per Claim 8:
Nguyen Van in combination with Kim and Hashimoto discloses he vehicle control system according to claim 1, but do not specifically disclose wherein the processor is configured to execute instructions to: determine that an object is present in the blind spot area when the object temporarily detected is not continuously detected over a predetermined time or more.
However, Fang does teach wherein the processor is configured to execute instructions to: determine that an object is present in the blind spot area when the object temporarily detected is not continuously detected over a predetermined time or more [at least see Fang,  FIG. 1 (“31-object tracker, 32-hidden area calculator”). ¶ 6, ¶ 4 (“provide an object tracking method and an object tracking apparatus which, even in a case where multiple objects enter a hidden area and temporarily disappear), ¶ 38 (object tracker 31 determines that the previously-detected object has disappeared. Furthermore, in a case where an object has disappeared from the detection range of the sensor, the object tracker 31
determines that the object has entered a hidden area.”)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines that the previously detected object has entered a hidden area of the sensor after being tracked as taught by Fang so that the position of the hidden objects/vehicles may be estimated so they are properly identified when they are no longer hidden [Fang 4].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

November 17, 2022